

	

		II

		109th CONGRESS

		1st Session

		S. 2158

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Lieberman (for

			 himself and Ms. Collins) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a National Homeland Security Academy within

		  the Department of Homeland Security.

	

	

		1.Short titleThis Act may be cited as the

			 National Homeland Security Academy Act

			 of 2005.

		2.FindingsCongress finds that—

			(1)homeland security

			 poses a complex challenge for the Nation that can only be successfully

			 addressed by the combined effort of Federal, State, and local governments and

			 the private sector;

			(2)the United States

			 fields a dedicated workforce to provide homeland security, but lacks a

			 coordinated homeland security education system that links a strategy-based

			 education with hands on training and real time simulation, and fails to make

			 such a system available to the appropriate government and private sector

			 personnel on a wide scale;

			(3)officials at all

			 levels of government should understand the strategic mission of the Department

			 of Homeland Security, and have access to continuing education and hands-on

			 training exercises;

			(4)the development

			 of a program of professional education and training that links strategy and

			 training, and coordinates current training among the many academies and

			 training facilities that fall under the jurisdiction of the Department of

			 Homeland Security, is essential to meeting the goals and intent of the Homeland

			 Security Act of 2002;

			(5)lessons learned

			 from the Department of Homeland Security's Top Official Exercises (TOPOFF), and

			 the tragedy of Hurricane Katrina, demonstrate there is a need to build up

			 institutional knowledge within the Department and cultivate leaders capable of

			 guiding the Department and the Nation when catastrophic incidents occur;

			(6)modern

			 information technologies provide uniquely powerful tools for ensuring that

			 material is presented in a way that facilitates rapid and effective learning

			 for a diverse student body, material being taught is continuously upgraded and

			 reviewed, and training is available anytime and anywhere it is needed;

			 and

			(7)as the Homeland

			 Security Act of 2002 brought together a number of Federal agencies with

			 specific and often nonrelated functions to form a single department, the

			 National Homeland Security Academy will draw upon the expertise of a variety of

			 existing academic institutions and innovative programs to educate our homeland

			 security workforce.

			3.Establishment of

			 National Homeland Security Academy

			(a)In

			 generalTitle VIII of the Homeland Security Act of 2002

			 (6 U.S.C.

			 361 et seq.) is amended by adding after section 801 the

			 following:

				

					802.National

				Homeland Security Academy

						(a)Establishment

							(1)In

				generalThe Secretary—

								(A)shall establish

				the National Homeland Security Academy (referred to in this section as the

				Academy) within the Office of State and Local Government

				Coordination and Preparedness of the Department; and

								(B)may enter into

				cooperative agreements with other agencies or entities to utilize space and

				provide for the lease of real property for the Academy or any component of the

				Academy.

								(2)CompositionThe

				Academy shall consist of—

								(A)the National

				Homeland Security Education and Strategy Center (referred to in this section as

				the Strategy Center) to provide fundamental instruction and

				develop a homeland security curriculum focusing primarily on the Federal

				Government’s overall strategy, goals, methods, and techniques;

								(B)a communications

				network capable of delivering distance learning opportunities, at the direction

				of the Strategy Center;

								(C)the programs of

				the Office of State and Local Government Coordination and Preparedness’ Center

				for Homeland Defense and Security located at the Naval Postgraduate School, and

				such programs shall be incorporated into the Academy in a manner to be

				determined by the Secretary; and

								(D)the National

				Homeland Security Education Network, which—

									(i)shall be composed

				of representatives from all of the academies and training centers within the

				jurisdiction of the Department;

									(ii)shall work with

				the Academy to develop a standardized homeland security curriculum to be

				incorporated, as appropriate, at each academy and training center to ensure

				that the focus of the individual centers is coordinated with the centralized

				educational strategies and goals of the Academy; and

									(iii)shall not

				affect the respective missions and goals of the participating academies and

				training centers.

									(3)MissionThe

				mission of the Academy shall be to—

								(A)establish an

				educational system to—

									(i)cultivate leaders

				in homeland security; and

									(ii)ensure that

				Federal, State, local, tribal, and private sector officials get the full range

				of skills needed to provide robust homeland security;

									(B)provide strategic

				education and training to carry out the missions of the Department of Homeland

				Security;

								(C)provide

				cross-disciplinary and joint education and training to Federal, State, and

				local government officials responsible for the direct application and execution

				of vital homeland security missions; and

								(D)focus primarily

				on shorter-term classes and exercises to maximize participation by the homeland

				security community.

								(4)Enrollment

				target

								(A)In

				generalThe Strategy Center shall have an initial annual

				enrollment target of 1,000 resident students, as described in subsection

				(b)(3)(A).

								(B)Non-resident

				studentsThe enrollment target under subparagraph (A) does not

				include non-resident students, including students who participate in electronic

				learning systems.

								(5)Responsibilities

								(A)In

				generalIn addition to providing traditional course work and

				hands-on training exercises, the Academy shall encourage the development and

				use of modern technology to ensure that the training offered at the Academy,

				and to organizations and individuals receiving instruction over electronic

				learning systems—

									(i)is tailored to

				the unique needs of the individuals and groups that need training;

									(ii)efficiently uses

				such technology; and

									(iii)translates

				directly into practical skills.

									(B)Instructional

				materialsThe Academy shall develop instructional requirements

				for courses related to its mission that are supported with materials that are

				adequately reviewed and continuously updated.

								(C)Certification

									(i)In

				generalThe Academy may establish certification criteria for

				students in areas related to its mission, in consultation with the Network

				established under subsection (e).

									(ii)RecertificationThe

				criteria established under clause (i) shall include requirements for

				recertification and ensure the availability of needed assessment tools.

									(D)Information

				repositoryThe Academy shall provide a repository of approved

				instructional materials, instructional software, and other materials that are

				easily accessible by participants.

								(E)Communication

				networksThe Academy shall certify, and operate, if necessary, a

				secure, reliable communication system capable of delivering instructional

				materials to participants at any time and place.

								(F)Instruction and

				expertiseThe Academy shall certify instructors, experts,

				counselors, and other individuals who can provide answers and advice to

				students over communication systems.

								(6)Strategy

				Center

								(A)ResponsibilitiesThe

				Strategy Center shall—

									(i)provide

				curriculum development and classroom instruction for resident students that

				focus on the strategic goals, methods, and techniques for homeland

				security;

									(ii)provide

				instruction—

										(I)primarily to

				Federal employees described under subsection (b)(3)(A) with homeland security

				responsibilities; and

										(II)to small numbers

				of State and local government officials and private individuals; and

										(iii)direct the

				operation of the Academy’s electronic learning systems.

									(B)CurriculumThe

				curriculum taught at the Strategy Center shall—

									(i)include basic

				education about homeland security, the Department, and the relationship of the

				directorates within the Department;

									(ii)include the

				relationship between the Department and other Federal, State, and local

				agencies with homeland security responsibilities; and

									(iii)be developed

				with assistance from the National Homeland Security Education Network.

									(b)Administration

							(1)Executive

				DirectorThe Secretary shall appoint an Executive Director for

				the Academy, who shall—

								(A)administer the

				operations of the Academy;

								(B)establish an

				Academic Board, to be headed by the Dean of the Academic Board, appointed under

				paragraph (2);

								(C)hire initial

				staff and faculty, as appropriate and necessary;

								(D)contract with

				practitioners and experts, as appropriate, to supplement academic

				instruction;

								(E)make

				recommendations to the Secretary regarding long-term staffing and funding

				levels for the Academy; and

								(F)report to the

				Executive Director of the Office of State and Local Government Coordination and

				Preparedness.

								(2)Dean of the

				Academic BoardThe Executive Director shall appoint, with the

				approval of the Secretary, a permanent professor to serve as Dean of the

				Academic Board and perform such duties as the Executive Director may

				prescribe.

							(3)Director of

				AdmissionsThe Executive Director shall appoint, with the

				approval of the Secretary, a Director of Admissions, who shall—

								(A)grant admission

				to the Strategy Center to—

									(i)new employees of

				the Department, who have clear homeland security responsibilities;

									(ii)mid-level

				executive employees of the Department, including employees that receive academy

				or other training, who demonstrate a need for cross-disciplinary or advanced

				education and training and have been endorsed by the appropriate Under

				Secretary;

									(iii)other Federal

				employees with homeland security responsibilities who have been endorsed by the

				head of their agency;

									(iv)State and local

				employees who—

										(I)demonstrate a

				clear responsibility for providing homeland security; and

										(II)possess the

				nomination of the Governor of their State, or Head of applicable jurisdiction;

				and

										(v)private sector

				applicants who demonstrate a clear responsibility for providing homeland

				security;

									(B)ensure that

				students from each level of government and the private sector are included in

				all programs and classes, whenever appropriate; and

								(C)perform such

				duties as the Executive Director may prescribe.

								(c)Board of

				Visitors

							(1)EstablishmentBefore

				the Academy admits any students, the Secretary shall establish a Board of

				Visitors (in this section referred to as the Board) to—

								(A)assist in the

				development of curriculum and programs at the Academy; and

								(B)recommend the

				site for the location of the Strategy Center.

								(2)Membership

								(A)CompositionThe

				Board will be composed of—

									(i)the Secretary, or

				designee, who shall serve as chair;

									(ii)the Executive

				Director of the Academy, or designee, who shall be a nonvoting member;

									(iii)the Chairman of

				the Committee on Homeland Security and Governmental Affairs of the Senate, or

				designee;

									(iv)the Ranking

				Member of the Committee on Homeland Security and Governmental Affairs of the

				Senate, or designee;

									(v)the Chairman of

				the Committee on Homeland Security of the House of Representatives, or

				designee;

									(vi)the Ranking

				Member of the Committee on Homeland Security of the House of Representatives,

				or designee;

									(vii)the Secretary

				of Health and Human Services, or designee;

									(viii)the Secretary

				of Defense, or designee;

									(ix)the Secretary of

				Education, or designee;

									(x)the Secretary of

				Transportation, or designee;

									(xi)the Director of

				the Federal Bureau of Investigation, or designee;

									(xii)4 persons, who

				shall be appointed by the Secretary for 2-year terms to represent State and

				local governments; and

									(xiii)4 persons, who

				shall be appointed by the Secretary for 2-year terms to represent first

				responders.

									(B)ProhibitionAny

				person described under subparagraph (A), whose membership on the Board would

				create a conflict of interest, shall not serve as a member of the Board.

								(C)VacanciesIf

				a member of the Board dies or resigns from office, the official who designated

				the member shall designate a successor for the unexpired portion of the

				term.

								(3)Duties

								(A)Academy

				visitsThe Board shall visit the Academy not less than annually,

				and may, with the approval of the Secretary, make other visits to the Academy

				in connection with the duties of the Board or to consult with the Executive

				Director of the Academy.

								(B)InquiriesThe

				Board shall inquire into the curriculum, instruction, physical equipment,

				fiscal affairs, academic methods, student body composition, and other matters

				relating to the Academy that the Board decides to consider.

								(C)Reports

									(i)Annual

				reportNot later than 60 days after each annual visit, the Board

				shall submit a written report to the Secretary, which describes its action, and

				of its views and recommendations pertaining to the Academy.

									(ii)Additional

				reportsAny report of a visit, other than the annual visit,

				shall, if approved by a majority of the members of the Board, be submitted to

				the Secretary not later than 60 days after the approval.

									(4)Travel

				expensesThe members of the Board shall be allowed travel

				expenses, including per diem in lieu of subsistence, at rates authorized for

				employees of agencies under subchapter I of chapter 57 of title 5, United

				States Code, while away from their homes or regular places of business in the

				performance of services for the Board.

							(d)Reports to

				Congress

							(1)Curriculum and

				attendanceThe Secretary shall submit an annual report that

				describes the curriculum of, and enrollment at, the Academy to—

								(A)the Committee on

				Homeland Security and Governmental Affairs of the Senate; and

								(B)the Committee on

				Homeland Security of the House of Representatives.

								(2)Feasibility

				reportNot later than 1 year after the establishment of the

				Academy, the Secretary shall submit a report to the Committee on Homeland

				Security and Governmental Affairs of the Senate and the Committee on Homeland

				Security of the House of Representatives that—

								(A)recommends an

				appropriate combination of students from Federal, State, and local government

				and the private sector, and the percentage of costs related to the education of

				each of these student groups that should be reimbursable;

								(B)describes the

				feasibility of expanding the Academy in regional offices established by the

				Department or other government or university programs to provide ongoing

				education and training for Federal employees with homeland security

				responsibilities; and

								(C)describes the

				feasibility of providing education for the general public through electronic

				learning systems.

								(e)National

				Homeland Security Education Network

							(1)EstablishmentThe

				Executive Director of the Academy shall establish a National Homeland Security

				Education Network (referred to in this section as the Network),

				as described under subsection (a)(2)(B).

							(2)MembershipThe

				Network shall be comprised of representatives from Federal training and

				certification organizations, including—

								(A)the National

				Homeland Security Academy;

								(B)the Office of

				Domestic Preparedness;

								(C)the National

				Domestic Preparedness Consortium;

								(D)the Center for

				Homeland Defense and Security at the Naval Postgraduate School;

								(E)the Federal Law

				Enforcement Training Center, including all schools or training and education

				programs managed or co-located with the Center;

								(F)the Customs and

				Border Protection Academy;

								(G)the Border Patrol

				Academy;

								(H)the Bureau of

				Immigration and Customs Enforcement Academy;

								(I)the Secret

				Service Academy;

								(J)the United States

				Coast Guard Academy, including all schools within the jurisdiction of the Coast

				Guard Academy;

								(K)the Emergency

				Management Institute;

								(L)the Animal and

				Plant Health Inspection Service Training Program;

								(M)the Federal Air

				Marshal Training Center;

								(N)the National Fire

				Academy; and

								(O)other relevant

				training facilities within the Department.

								(3)Curriculum

				requirementsThe curriculum and course work developed as part of

				the Network shall be incorporated into the curriculum of the institutions

				listed under paragraph (2), as appropriate, to ensure that students at these

				institutions understand how their homeland security responsibilities relate to

				other homeland security responsibilities in the Department and other Federal,

				State, and local agencies. The training centers and academies listed under

				paragraph (2) shall retain their respective missions and goals.

							(4)Semi-annual

				meetingsThe Executive Director and the Dean of the Academic

				Board shall meet with the Network not less than once every 6 months to—

								(A)discuss

				curriculum requirements; and

								(B)coordinate

				training activities within the Network.

								(5)ReportsNot

				later than 2 years after the date of enactment of this section, and every 2

				years thereafter, the Network shall submit a report to the Committee on

				Homeland Security and Governmental Affairs of the Senate and the Committee on

				Homeland Security of the House of Representatives, which describes the

				Network’s—

								(A)strategy for

				using advanced instructional technologies;

								(B)plans for future

				improvement; and

								(C)success in

				working with other organizations in achieving the goals described under

				subparagraphs (A) and

				(B).

								.

			(b)Technical

			 amendmentSection 1(b) of the Homeland Security Act of 2002

			 (Public Law

			 107–296) is amended by inserting after the item relating to

			 section 801 the following:

				

					

						Sec. 802. National Homeland Security

				Academy.

					

					.

			4.State and local

			 education and training coordinatorThe Secretary of Homeland Security shall

			 appoint a State and Local Education and Training Coordinator to serve in the

			 Office of State and Local Government Coordination and Preparedness, who

			 shall—

			(1)serve as the

			 primary point of contact between Federal, State, and local training facilities,

			 the National Homeland Security Academy, and the Office of State and Local

			 Government Coordination and Preparedness, in order to—

				(A)maximize the

			 ability of the Academy to identify non-Academy programs that meet specific

			 training goals and are crucial to the Nation's homeland security mission;

			 and

				(B)assist the

			 Academy and the Office of State and Local Government Coordination and

			 Preparedness in determining where to direct Federal training funds; and

				(2)at least

			 semiannually, conduct meetings with a coalition of State and local education

			 and training facilities to—

				(A)allow State and

			 local fire, rescue, and law enforcement training facilities to provide input on

			 decisions made concerning the training of first responders; and

				(B)increase

			 curriculum coordination between the Academy and Federal, State, and local

			 facilities.

				5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out the amendment made by section 3 such

			 sums as may be necessary for each of the fiscal years 2006 through 2009.

		

